452 F.2d 608
79 L.R.R.M. (BNA) 2026, 67 Lab.Cas.  P 12,288
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GREAT FALLS WHITE TRUCK COMPANY, Respondent.
No. 71-1667.
United States Court of Appeals,Ninth Circuit.
Dec. 9, 1971.

Eugene G. Goslee, Acting Gen. Counsel, NLRB, Dominick L. Manoli, Associate Gen. Counsel, NLRB, Marcel Mallet-Prevost, Asst. Gen. Counsel, NLRB, Allison W. Brown, Jr., Morton Namrow, NLRB, Washington, D. C., Charles M. Henderson, Reg. Director, NLRB, Seattle, Wash., for petitioner.
Dirk Larsen, Benjamin W. Hilley, Great Falls, Mont., for respondent.
Before CHAMBERS, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
The petition for enforcement is granted.  The record discloses substantial evidence to support the Board's finding that the company's discharge of employee Braden was motivated by the employer's dislike of his union activities.  Braden had testified against the company in several grievance hearings, and his manager considered him a troublemaker.  The company claimed his work was faulty, but the Board found this to be a mere pretext.  We will not disturb a Board finding of motive drawn from conflicting evidence unless a clear preponderance of evidence convinces that the Board's conclusions are incorrect.  NLRB v. Winkel Motors, 443 F.2d 38 (9th Cir. 1971); Santa Fe Drilling Co. v. NLRB, 416 F.2d 725 (9th Cir. 1969).